                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                             BECKLEY DIVISION


CP #1109, LLC, and
MARTIN E. O’BOYLE,

                                     Plaintiffs,

v.                                                               CIVIL ACTION NO. 5:19-cv-00501

CONTINENTAL MOTORS, INC., and
CONTINENTAL MOTORS SERVICES, INC.,

                                     Defendants.



                               MEMORANDUM OPINION AND ORDER


         The Court has reviewed the Defendants’ Motion to Dismiss Plaintiffs’ Complaint

(Document 5), the Memorandum of Law in Support of Defendants’ Motion to Dismiss Plaintiffs’

Complaint (Document 6), and the Plaintiffs’ Memorandum in Response to Defendants’ Motion to

Dismiss Plaintiffs’ Complaint (Document 11). 1 The Court has also reviewed the Plaintiffs’

Motion for Leave to Conduct Jurisdictional Discovery and/or Discovery Pursuant to Fed. R. Civ.

P. 56(f) (Document 12) and the Memorandum in Support of Plaintiffs’ Motion for Leave to

Conduct Jurisdictional Discovery and/or Discovery Pursuant to Fed. R. Civ. P. 56(f) (Document

13). For the reasons stated herein, the Court finds that the motion to dismiss should be granted,

and further discovery is unnecessary.




1 The deadline for the filing of a reply brief has not yet expired. Because additional briefing by the Defendant is
unnecessary to the Court’s resolution of this matter, the Court finds that no party is prejudiced by the issuance of this
opinion prior to the expiration of the briefing deadline.
       The Plaintiffs brought this action in the Circuit Court of Raleigh County, West Virginia,

on March 13, 2019, and the Defendants removed it to this Court on July 8, 2019. Plaintiffs allege

that the Defendants used faulty parts to repair the engine of an aircraft belonging to the Plaintiffs.

They allege that the Defendants violated the West Virginia Consumer Credit and Protection Act.

       The Plaintiffs previously brought an action in the Circuit Court of Raleigh County, West

Virginia, on March 23, 2017, against the same Defendants, alleging essentially the same claim.

That action was likewise removed to this Court. (See Civ. Action No. 5:17-cv-3036.) The Court

entered an order granting a motion to dismiss for lack of personal jurisdiction on March 13, 2018.

The Fourth Circuit affirmed the dismissal.

       The Defendants argue that “this Complaint must be dismissed on the ground of collateral

estoppel, as well as. . . [the] lack of personal jurisdiction.” (Def.s’ Mem. at 2.) They note similar

litigation related to the same airplane engine that the Plaintiffs have initiated in New Jersey and

Florida. The Plaintiffs argue that, because a dismissal for lack of personal jurisdiction is without

prejudice, they are entitled under West Virginia law to re-file their suit.

       The Plaintiffs rely on West Virginia Code § 55-2-18, which provides that “for a period of

one year from the date of an order dismissing an action or reversing a judgment, a party may refile

the action if the initial pleading was timely filed and…the action was involuntarily dismissed for

any reason not based upon the merits of the action.” The West Virginia Supreme Court has held

that § 55-2-18 extends the statute of limitations, but “does not abrogate the doctrine of res

judicata.” Syl. Pt. 2, Litten v. Peer, 197 S.E.2d 322, 323 (W. Va. 1973).

       In West Virginia

               Collateral estoppel will bar a claim if four conditions are met: (1)
               The issue previously decided is identical to the one presented in the

                                                  2
                 action in question; (2) there is a final adjudication on the merits of
                 the prior action; (3) the party against whom the doctrine is invoked
                 was a party or in privity with a party to a prior action; and (4) the
                 party against whom the doctrine is raised had a full and fair
                 opportunity to litigate the issue in the prior action.


Syl. Pt. 1, State v. Miller, 459 S.E. 2d 114, 117 (W.Va. 1995). Although the previous case was

not dismissed “on the merits,” the specific claim at issue here—personal jurisdiction over these

Defendants—was decided on the merits. The Plaintiffs’ position would permit parties to relitigate

jurisdictional issues ad infinitum. The Court declines the opportunity to adopt an interpretation

that precludes final resolution of questions of jurisdiction and renders a prior determination

meaningless.

        The Fourth Circuit has found that “a jurisdictional dismissal that does not constitute a

judgment on the merits so as to completely bar further transactionally-related claims still operates

to bar relitigation of issues actually decided by that former judgment.” Goldsmith v. Mayor &

City Council of Baltimore, 987 F.2d 1064, 1069 (4th Cir. 1993). “Collateral estoppel precludes

relitigation of an issue decided previously in judicial or administrative proceedings provided the

party against whom the prior decision was asserted enjoyed a full and fair opportunity to litigate

that issue in an earlier proceeding.” In re McNallen, 62 F.3d 619, 624 (4th Cir. 1995).

        The Court finds that each element of collateral estoppel is satisfied in this case. The Court

previously granted a fully briefed motion to dismiss for lack of personal jurisdiction in an

essentially identical case between the same parties. The Plaintiffs’ efforts to introduce additional

facts, which were available at the time of the previous suit, does not negate the identity of the issue

presented or the finality of the previous judgment. 2 This Court and the Fourth Circuit concluded


2 The additional facts pled by the Plaintiffs would not alter the Court’s determination that the Defendants did not
                                                        3
that the Plaintiffs had a full and fair opportunity to litigate the issue, and any failure to present all

relevant facts during the initial proceeding does not open the door to a second round of litigation

on the same issue. A dismissal without prejudice for lack of jurisdiction permits a plaintiff to

bring the underlying claim in an appropriate jurisdiction. It does not permit the plaintiff to

continue bringing the same facts to the same court in hopes of a different result. Accordingly, the

motion to dismiss for lack of personal jurisdiction and based on collateral estoppel will be granted.

         Wherefore, after thorough review and careful consideration, the Court ORDERS that the

Defendants’ Motion to Dismiss Plaintiffs’ Complaint (Document 5) be GRANTED and that the

Plaintiffs’ Motion for Leave to Conduct Jurisdictional Discovery and/or Discovery Pursuant to

Fed. R. Civ. P. 56(f) (Document 12) be DENIED. The Court further ORDERS that this action

be DISMISSED without prejudice and STRICKEN from the docket.

         The Court further finds that the Plaintiffs’ justification for re-filing this case was frivolous,

and the filing of multiple lawsuits in several jurisdictions related to the same core set of facts may

be indicative of an intent to harass the Defendants and/or abuse the processes of the legal system.

Accordingly, the Court is considering the imposition of sanctions. Should the Defendants wish

to seek sanctions, the Court ORDERS that they file a motion, including an accounting of their

costs and expenses incurred in responding to this action, no later than August 30, 2019. Any

response from the Plaintiffs shall be filed within SEVEN (7) days after the filing of such a motion.




purposefully avail themselves of access to business in West Virginia sufficient to support specific jurisdiction. Their
contacts with West Virginia in this case were limited to accepting the airplane engine for repair in their New York
facility and associated contacts for communications, billing, and warranty information related to the engine repair.
The Defendants did not advertise or seek business in West Virginia. They simply accepted a repair job for an airplane
based in West Virginia.
                                                          4
       The Court DIRECTS the Clerk to send a certified copy of this Order to counsel of record

and to any unrepresented party.


                                           ENTER:        August 20, 2019




                                              5
